 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     JOHN PAUL JONES MURPHY,                       Case No. 1:19-cv-00206-EPG (PC)
 9
                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
10                                                 RECOMMENDING THAT CERTAIN
           v.                                      CLAIMS AND DEFENDANTS BE
11                                                 DISMISSED
     K. CLARK, JR., et al.,
12                                                 (ECF NOS. 14 & 17)
                 Defendants.
13                                                 OBJECTIONS, IF ANY, DUE WITHIN
                                                   FOURTEEN DAYS
14
                                                   ORDER DIRECTING CLERK TO ASSIGN
15                                                 DISTRICT JUDGE
16          John Paul Jones Murphy (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
18          Plaintiff filed his First Amended Complaint on March 1, 2019. (ECF No. 14). The
19   Court screened Plaintiff’s complaint. (ECF No. 17). The Court found that only the following
20   claims should proceed past the screening stage: Plaintiff’s claim against defendant Amobi for
21   deliberate indifference to serious medical needs in violation of the Eighth Amendment;
22   Plaintiff’s claims against Defendants Sanchez, Rodriguez, Vang, and Aguirre for failure to
23   protect in violation of the Eighth Amendment; and Plaintiff’s claims against Defendants
24   Sanchez, Rodriguez, Vang, and Aguirre for negligence. (Id.).
25          The Court allowed Plaintiff to choose between proceeding only on the claims found
26   cognizable by the Court in the screening order, amending the complaint, or standing on the
27   complaint subject to the Court issuing findings and recommendations to a district judge
28   consistent with the screening order. (Id. at 18). On February 3, 2020, Plaintiff notified the

                                                      1
 1   Court that he wants to proceed only on the claims found cognizable in the screening order.
 2   (ECF No. 18).
 3          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 4   January 21, 2020 (ECF No. 17), and because Plaintiff has notified the Court that he wants to
 5   proceed only on the claims found cognizable in the screening order (ECF No. 18), it is
 6   HEREBY RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s
 7   claim against defendant Amobi for deliberate indifference to serious medical needs in violation
 8   of the Eighth Amendment; Plaintiff’s claims against Defendants Sanchez, Rodriguez, Vang,
 9   and Aguirre for failure to protect in violation of the Eighth Amendment; and Plaintiff’s claims
10   against Defendants Sanchez, Rodriguez, Vang, and Aguirre for negligence.
11          These findings and recommendations are submitted to the United States district judge
12   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
13   (14) days after being served with these findings and recommendations, Plaintiff may file
14   written objections with the Court. The document should be captioned “Objections to
15   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
16   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
17   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
18   (9th Cir. 1991)).
19          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
20   judge to this case.
21
     IT IS SO ORDERED.
22

23
        Dated:     February 10, 2020                          /s/
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26

27

28


                                                    2
